IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY DEGLIOMINI AND KAREN                   :   No. 376 EAL 2019
DEGLIOMINI,                                    :
                                               :
                    Petitioners                :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
             v.                                :
                                               :
                                               :
ESM PRODUCTIONS, INC. AND CITY OF              :
PHILADELPHIA,                                  :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues as stated by Petitioner are:


      1.    Can the City of Philadelphia contractually immunize itself from tort liability
            for breaching a mandatory public safety duty which has existed for decades
            under common law, and which is now codified and/or imposed under
            Pennsylvania’s Tort Claims Act and Philadelphia’s Home Rule Charter?

      2.    Does The Phillies’ exculpatory Release immunize the City from liability for
            negligently repairing its road hazard before the parties drafted or entered
            the Release, and long before the event covered by the Release.